Citation Nr: 0335207	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for post-traumatic stress disorder (PTSD) prior to 
September 1, 1999.

2.  Entitlement to an effective date, prior to September 1, 
1999, for a grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.  

The Board of Veterans' Appeals notes that the issues on 
appeal arose from Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&ROC) in Fort Harrison, Montana.  

Historically, the record shows that the veteran initially 
filed an application for service-connection for PTSD on 
October 31, 1996.

In a December 27, 1997 rating decision the M&ROC granted 
service-connection for PTSD evaluated as 10 percent disabling 
effective from October 31, 1996 based on aggravation in 
service of preexisting PTSD.  

By letter of January 23, 1998, the veteran was notified of 
the decision and of his appellate rights.

On July 8, 1998, the veteran filed a reopened claim of 
entitlement to an increased evaluation for PTSD.

An August 1998 VA psychiatric examination report was added to 
the record in response to the reopened claim.  

In a February 4, 1999 rating decision, the M&ROC confirmed 
and continued the 10 percent evaluation for service-connected 
PTSD following a review of an August 1998 VA psychiatric 
examination report.  

In a February 8, 1999 letter, the M&ROC notified the veteran 
of the decision and of his appellate rights.  




In a March 9, 1999 rating decision, the M&ROC confirmed and 
continued a 10 percent evaluation for service-connected PTSD 
following the receipt of private medical evidence.

By letter dated March 10, 1999, the M&ROC notified the 
veteran of the rating decision and of his appellate rights.  

On March 19, 1999, the M&ROC received the veteran's notice of 
disagreement (NOD).

In May 1999 the M&ROC furnished the veteran and 
representative a statement of the case (SOC).  The veteran 
filed a timely substantive appeal.  His request for a hearing 
at the M&ROC was subsequently withdrawn in writing in June 
2000.  

The veteran submitted a VA Form 21-8940, Veterans Application 
for Increased Compensation Based on Unemployability dated in 
June 2000.

In a June 15, 2000 statement the veteran's private attorney 
representative concluded that the medical evidence of record 
supported the grant of at least a 70 percent evaluation for 
PTSD and entitlement to TDIU.  

In June 2000 the M&ROC granted an increased disability 
evaluation of 70 percent for PTSD effective from September 1, 
1999.  

In May 2001 the M&ROC granted entitlement to a TDIU effective 
from September 1, 1999, primarily based on impairment due to 
PTSD evaluated as 70 percent disabling.  Service connection 
was for bilateral hearing loss evaluated as 10 percent 
disabling from June 10, 1999.

In June 2001 the veteran filed a NOD as to the effective date 
of the grant of TDIU benefits claiming that TDIU was 
warranted retroactively to October 31, 1996.  



An August 2002 VA M&ROC informal hearing report shows the 
veteran's private attorney/representative stated the issues 
on appeal as entitlement to a disability evaluation greater 
than 10 percent for PTSD prior to September 1, 1999, and 
entitlement to an effective date earlier than September 1, 
1999, for a grant of a TDIU.  It appears that the veteran is 
satisfied with the 70 percent evaluation currently assigned 
for PTSD.  

In August 2002 the M&ROC furnished the veteran and his 
representative a SOC on the issues of to entitlement to a 
disability evaluation greater than 10 percent for PTSD prior 
to September 1, 1999, and entitlement to an effective date 
earlier than September 1, 1999 for a grant of a TDIU.  A 
timely substantive appeal was received.

In December 2002 the veteran's private 
attorney/representative noted that no additional argument or 
evidence would be submitted.  He requested that the veteran's 
case be sent to the Board for appellate consideration.


FINDINGS OF FACT

1.  The record contains an unappealed initial rating decision 
in December 1997 wherein the M&ROC granted service-connection 
for PTSD, evaluated as 10 percent disabling effective October 
31, 1996.  

2.  On July 8, 1998, the veteran filed his current reopened 
claim of entitlement to an increased evaluation for PTSD 
which contemplated an informal claim for a TDIU; Information 
of record shows that the veteran reported last working on a 
full time basis as a school teacher on June 5, 1998 due to 
disability related to PTSD.  He noted that he expected to 
receive retirement disability benefits.


3.  During the present appeal period the M&ROC granted an 
increased evaluation of 70 percent for PTSD and entitlement 
to a TDIU effective September 1, 1999, the date of a VA 
psychiatric evaluation report interpreted as first 
demonstrating an increase in PTSD disability, and that 
service-connected PTSD primarily precluded the veteran from 
engaging in substantially gainful employment.

4.  For the period between June 6, 1998 and August 31, 1999, 
the probative and competent evidence of record is similar in 
content to evidence received on and after September 1, 1999.

5.  For the period between June 6, 1998 and August 31, 1999, 
the probative and competent evidence of record shows that the 
veteran's service-connected PTSD was manifested by 
symptomatology which more nearly approximates no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id. 

6.  For the period between June 6, 1998 and August 31, 1999, 
the probative and competent evidence of record shows that the 
veteran was precluded from engaging in substantially gainful 
employment primarily due to PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD 
effective from June 6, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2003).

2.  The criteria for a grant of a TDIU effective from June 6, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for PTSD.  

On October 31, 1996 the M&ROC received the veteran's original 
claim of entitlement to service-connection for PTSD.

Evidence received in support of his claim included a private 
hospital report reflecting hospitalization from July 22, 1991 
to August 20, 1991.  The veteran was noted with a history of 
alcoholism.  It was noted that he was maintaining his 
sobriety, currently.  He was admitted for evaluation and 
treatment of severe codependency with associated depression 
and compulsive eating disorder with bulimic tendencies.  It 
was noted that he had been sober from alcohol use for four 
years.  

It was noted that he had had multiple stressors in his life.  
He quit his job as a teacher and took a job where his mother 
worked.  He reported exhibiting severe codependent behavior 
by making-up for her deficiencies and covering for the same.  

It was noted that he had codependent issues dating back to 
childhood because of his father's alcoholism.  He had been 
experiencing increased depression, somnolence, appetite and 
bingeing.  Final diagnoses were alcohol and cannabis 
dependence, in remission, bulimia nervosa and adjustment 
disorder with mixed emotional features.  Global Assessment of 
Functioning (GAF) was 76.  At time of hospital discharge he 
was medically stable and oriented in all spheres.  His remote 
and short term memory were good.  

A December 10, 1996 clinical case summary from a Veteran 
Outreach readjustment counseling therapist shows the veteran 
attended regular weekly individual therapy and eye movement 
desensitization and reprocessing (EMDR), relaxation 
techniques, from approximately April 1995 through December 
1996.  His symptoms included depression, relationship 
problems, low self-esteem, anger management and eating 
disorder.  

It was noted that while in therapy the veteran attended and 
demonstrated a sincere interest in understanding the trauma 
he experienced.  It was noted that his PTSD had begun in 
response to sexual abuse as a child.  The condition worsened 
considerably after being traumatized in the Marine Corps.  As 
a helicopter crewman he was among the first to respond to a 
crash site where several of his friends had been killed.  
Diagnosis was PTSD, chronic and severe.

A January 1997 statement from a private licensed professional 
counselor noted the veteran had completed 11 psychotherapy 
sessions since October 1996 with eight of eleven EMDR 
sessions.  It was noted that he had a long history of 
childhood sexual abuse, verbal and severe emotional abuse and 
severe physical abuse all leading to many complications as a 
young adult and at that time a 37 year old individual.  It 
was noted that the extent of the veteran's trauma was severe 
and deserved extensive treatment.

Also, it was noted that in addition to the history of early 
childhood trauma while in the service, the veteran 
experienced a traumatic helicopter crash and fire, and the 
burning to death of several men in his squadron.  It was 
noted that the incident in service is one that he never spoke 
of for 16 years, or until November 1996.  

The veteran was described as a highly motivated individual 
and willing to undergo regular psychotherapy.

A February 1997 statement from a private nurse certified in 
psychiatric and mental health noted treatment of the veteran 
between January 1989 and September 1994.  The veteran was 
self-referred due to difficulty noticed by a principal and 
his setting limits with school children.  

His reported symptoms consisted of depression, chronic low 
self esteem, high risk for anger, dyscontrol, sense of 
impaired social action, ineffective individual coping, 
deficit in self-care and powerlessness.  He also mentioned he 
had been drinking heavily from the age of twenty and a 
diagnosis of alcoholism was provided.

It was noted that the veteran's sense of hopelessness was 
related in part to his early sense of abandonment and 
isolation within his family.  He related the onset of anxiety 
and eating disorder to age 15.  

An August 1997 VA psychiatric examination report shows the 
veteran was described as a 38 year old individual with 
service-connected PTSD; 70 to 80 percent related to childhood 
problems and from 20 to 30 percent because of military 
trauma.  It was noted that while in the service he had loss 
of friends in a helicopter crash in which seven died.  He 
heard about the accident and watched as four bodies were 
brought back from the accident.  He had no treatment or 
counseling in the service.  

The veteran reported that his main symptom was anger and was 
told he had PTSD, delayed.  He felt there was trauma in 
service.  On mental status examination, he was able to do 
calculations and serial sevens.  He felt anxious.  Some 
memory deficit was noted.  He felt isolated and feared 
noises.  He stated that the smell of coffee was like burnt 
flesh which he remembered walking through and smelling burnt 
flesh.  He had bad dreams of the event.  He reported having 
recurrent and distressing speculation of the event.  He noted 
that a television episode with helicopters reminded him of 
the event.  

It was noted that he had symptoms of PTSD including 
difficulty in the ability to concentrate and being 
hypervigilant.  Diagnosis was PTSD, delayed.  The examiner 
estimated that 70 to 80 percent of his psychological 
functioning was secondary to what had happened in his 
childhood, and 20 percent was caused by incidents in service.  
GAF was estimated in the 60's with 90 to 95 percent of the 
veteran's depression attributed to PTSD from past childhood 
events.  

In his discussion the psychiatric examiner noted that the 
veteran focused on what happened in the military and avoided 
issues from his past life.  It was noted that his therapy was 
ineffective because he focused on trauma in the military 
rather than the
trauma from his past.  

In December 1997 the M&ROC granted service-connection for 
PTSD evaluated as 10 percent effective from October 31, 1996 
based on aggravation of preservice PTSD in service.  The 
level of preservice PTSD was not shown to be other than 
noncompensable in degree at entry therein.  

By letter dated January 23, 1998, the veteran was notified of 
the decision and of his appeal rights.  On July 8, 1998 the 
M&ROC received the veteran's reopened claim for an increased 
evaluation for PTSD.

Received in support of the reopened claim were VA outpatient 
psychiatric treatment records.  On May 27, 1998 it was noted 
the veteran was in a counseling program and receiving 
medication.  He complained of sleep problems, depression, 
emotional withdrawal, and periods of suicide.  He continued 
to deal with issues of recurrent anxiety, grief, guilt, 
depression, emotional avoidance, anger, rage and irritability 
in therapy.  He related his symptoms to seven friends who had 
died in a helicopter crash in service.  It was noted that he 
had worked as a 5th grade school teacher for 10 years, but 
quit, and wanted a career change.  He was married briefly.  
Impression was PTSD with depression in good control on 
medication therapy.  

An August 1998 VA psychiatric examination report shows the 
veteran filed a claim for an increased evaluation for PTSD.  
It was noted that service-connection for PTSD had been 
granted based on trauma associated with the death of friends 
in service.  He complained of severe depression and 
tendencies to become violent at times.  He also noted sleep 
disturbance with nightmares, survivor guilt, startle reaction 
and avoidance of social activities.  He described a typical 
day as feeling fearful.  He stated he felt fearful because 
after 10 years of employment he was unemployed.  He tended to 
work-out a fair amount of time and rode his motorcycle for 
extended periods.  He reported having a girlfriend and 
several good acquaintances.  
The examiner noted that a difficult question in the veteran's 
case was the impact of his past childhood abuse on his 
current PTSD disability.  The examiner noted that in terms of 
trauma it appeared that the veteran's childhood experiences 
were considerably more severe in nature than losses suffered 
in the military.  Diagnosis was PTSD with notable depression 
(childhood and military).  It was noted that the veteran was 
currently unemployed after 10 years of employment.  GAF 
within the past year and currently influenced by military 
related to PTSD was considered 70 percent.  It was noted that 
the veteran had been able to work for 10 years as a teacher 
and even though "controversial", would have been rehired 
had he not decided to resign.  It was pointed out that he was 
currently maintaining a relationship with his girlfriend.   

A September 15, 1998 private psychological treatment record 
from MWM (initials), PhD, shows the veteran was referred for 
treatment by the local Vet Center.  He noted first seeing the 
veteran in April when he began decompensating after an 
incident where a riding lawnmower had fallen on his leg.  
This incident apparently precipitated a dissociative reaction 
with a significant amount of anxiety to the point where he 
was fearful he would require hospitalization.  A history of 
childhood and service trauma was noted.  The examiner noted 
that formal psychological testing revealed the veteran had 
difficulty controlling his anger.  Diagnoses were PTSD, 
recurrent major depression with moderate anxious features, 
and dependent personality features.  GAF was 48.  

Also submitted were treatment records from Dr. MWM, from 
April 1998 to through February 1999 essentially showing  
symptoms of PTSD, chronic and severe.  

A September 24 1998, VA outpatient psychiatric treatment 
shows the veteran still struggled with anger and guilt 
feelings relating to the death of his friends in service.  
His primary symptom was anger especially toward superiors.  
He quit teaching earlier in June due to conflicts with his 
principal.  Although he no longer worked for the principal he 
reported that they are now friends.  The veteran noted that 
he wanted to study motorcycle mechanics and had made an 
application for vocational rehabilitation.  He complained of 
trouble sleeping.  Impression was PTSD, stable.  GAF was 65.  
In October 1998 the veteran's overall mood was described as 
good although he still had trouble sleeping.  He was in a 
regular treatment program.  He noted planning to move to 
Phoenix in January if things worked out for continued 
schooling.  Assessment indicated overall improvement in PTSD.  

A May 1999 VA outpatient treatment record shows follow-up for 
PTSD with chronic anxiety.  It was noted that usually about 
that time of year he had increased anxiety and depression.  
He had even been hospitalized due to his past symptoms.  It 
was noted he was in a regular treatment program through a 
psychologist.  It was noted that the veteran did not move to 
Phoenix as previously anticipated in the winter but hoped to 
move in the summer, where he would be training as a 
motorcycle mechanic.  Impression was PTSD with anxiety.  

A May 1999 VA vocational and rehabilitation counseling record 
shows that the veteran had 12 months of creditable Chapter 31 
entitlement with an eligibility termination date of January 
24, 2010.  He had used 36 months of Chapter 32 benefits 
pursuing a BA degree in education at the University of 
Montana.  He specialized in history and mathematics.  

It was noted that he had married once and was currently 
divorced with no dependents.  It was noted that he was not 
registered at any job service office nor appeared to be 
actively seeking full-time employment.  It appeared that his 
work history and teaching had been poor.  His last period of 
steady employment from 1994 to 1998 was at a private school.  
He consistently received poor evaluations and finally quit.  
He currently lived with his mother and worked as a janitor at 
nights at a local theater for $500 a month.  

It was noted that the veteran's treating psychiatric 
therapist Dr. MWM had been contacted.  He stated that the 
veteran's work relationship history was consistent with PTSD.  
Based on the veteran's work history and formal training and 
BA degree in education, the VA Voc Rehab service determined 
that he had achieved a high level of skill in the teaching 
profession.  It was noted that unfortunately based upon his 
PTSD, it appeared that he had significant difficulty holding 
and maintaining employment.  Therefore teaching was 
considered contraindicated.


It was noted that the veteran was requesting to attend 12 
months of training at the Motorcycle Mechanics Institute so 
he could be certified as a motorcycle mechanic.  The request 
for such training was approved.   

In August 1999, depression and PTSD were noted.  

A September 1, 1999 VA psychiatric history and assessment 
report shows as pertinent history that the veteran had been a 
helicopter crew chief in service and part of a crew that 
recovered the remains of friends killed in a helicopter 
crash.  He did not think the event had affected him that much 
thereafter in a PTSD sense, although he was very angry with 
long term Marine personnel who were callous about the 
situation.  He pushed the event out of his mind.  During 
subsequent practice search and rescue operations there were 
many moments of intense stress.  

The veteran noted that following separation from active duty 
he had developed problems with alcohol for which he got help.  
In 1995 PTSD was diagnosed by personnel at a Vet Center.  He 
was currently in a Vocational and Rehabilitation program 
through VA taking a course in motorcycle repair and on work 
study.  He reported having problems with isolation, survival 
guilt, trouble sleeping, frequent suicidal thoughts, and 
emotional over-reacting.  

On additional examination the veteran reported recurrent and 
intrusive thoughts, intense psychological distress, avoidance 
behavior, memory impairment, marked diminished interest in 
significant activities, feelings of detatchment, restricted 
range of affect, irritability and outburst of anger, 
difficulty concentrating at work, moving from job to job, 
dropping out of jobs for no special reason, outbursts of 
anger on the job, general stress on the job causing 
difficulty completing tasks and walking off the job site or 
just quitting.  He reported that he was often fatigued due to 
sleep disturbance.  He noted that he experienced depression, 
anxiety and panic attacks at the workplace.  




On mental status examination the veteran's affect was of 
obvious depression.  He reported suicidal ideation often.  
PTSD, chronic and significant was noted.  Also noted was 
major depression with dysthymia.  GAF was 38.  The veteran 
noted that his medications did not seem to help with his PTSD 
and depression.  

A September 17, 1999 statement from the Vet Center VA 
readjustment counseling service shows the veteran had been in 
a counseling program since July 26, 1999, receiving 
individual therapy.  Currently, he had a great deal of 
difficulty coping with the symptoms of PTSD due to a deadly 
accident in service.  He was isolated from others and had not 
been able to establish or maintain personal relationships 
with others and had difficulty maintaining employment.  He 
had issues with authority figures.  He had frequent periods 
of depression with suicidal ideation and especially had 
difficulty surrounding the anniversary date of the accident 
each year.  He was currently being seen at the VAMC and 
though on medication, found little relief from PTSD symptoms 
and depression.  Pertinent diagnosis was PTSD, chronic ands 
severe.  GAF was 40.  

A November 16, 1999 VA VOC Rehab counseling report shows the 
veteran dropped out of school and required crisis 
intervention as weapons were involved and still in his 
possession.  His affect was described as significantly 
depressed, anxious, and frustrated.  He was living with his 
mother and father, and unemployed.  He was looking for entry 
level work such as a newspaper route.  He was seeing Dr. MW, 
again in Missoula on a weekly basis.  He also was noted to 
have contacted the Vet Center and was going to be seen by the 
psychiatry service at the VAMC.  It was noted that the Voc 
Rehab issues would be placed on hold until the veteran 
stabilized his PTSD symptoms.  

A VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability dated June 15, 2000, 
shows the veteran reported last working on a full time bases 
on June 5, 1998 due to PTSD disability.  He indicated that he 
expected to receive retirement disability benefits.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The criteria for rating mental disorders were amended 
effective November 7, 1996.  The veteran's current reopened 
claim for an increased evaluation for PTSD was filed in July 
1998.  Accordingly, the claim is considered on the basis of 
the new criteria only.  DeSousa v Gober, 10 Vet. App. 461, 
467 (1997).  See also McCay v. Brown, 9 Vet. App. 183,187 
(1996).

The revised criteria for PTSD under Diagnostic Code 9411 
provide a 30 percent rating for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.
In addition, prior to the revisions in the criteria governing 
the evaluation of mental disabilities, VA regulations 
provided that, where the only compensable service-connected 
disability was a mental disorder that warranted a 70 percent 
rating under the rating criteria, a 100 percent schedular 
rating was to be assigned if the mental disorder precluded 
the veteran from securing or following a substantially 
gainful occupation.  38 C.F.R. § 4.16(c) (1996).  

Subsection (c) has been removed from the amended rating 
schedule.  Therefore, under the present criteria, a claim for 
individual unemployability for compensation purposes where 
the only service-connected disability is a service-connected 
mental disorder is considered under the same criteria as is 
used for all other service-connected disorders.  38 C.F.R. § 
4.16(a), (b) (1997).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.



In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in a claim for a total rating for compensation purposes based 
upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service- connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.

The veteran's work history and educational background are 
also given consideration.  The authorizing statutory 
provisions permit a combination of objective and subjective 
criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).



The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment. Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides. " Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2003).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the CAVC referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.

Specifically, the CAVC indicated that there was a need for 
discussing whether the standard needed in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.




The Board notes that in Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992), the CAVC addressed the issue of entitlement 
to an earlier effective date in a TDIU claim, and pointed out 
that the applicable statutory and regulatory provisions, 
properly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable. 38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (2001); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis 
Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The Board is of the opinion that the new 
duty to assist law has expanded VA's duty to assist (e.g., by 
providing specific provisions requiring notice of what is 
required to substantiate a claim), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent. 

In a May 2002 letter the RO formally notified the veteran of 
the VCAA of 2000.  An August 2002 SOC shows the M&ROC 
considered VCAA with respect to the issues on appeal.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In view of the favorable decision cited below the Board, 
however, is satisfied that all necessary development 
pertaining to the issues on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a substantial grant of benefits.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  


Increased rating for PTSD prior to September 1, 1999

Initially, the Board notes that the veteran's representative 
claims that the effective date of an increase in disability 
including TDIU should be from October 31, 1996, based on the 
fact that the veteran continuously prosecuted his claim.

The Board points out the record shows that in an original 
rating decision in December 1997, the M&ROC granted service 
connection for PTSD evaluated as 10 percent disabling from 
October 31, 1996, date of receipt of the veteran's initial 
claim.  By letter dated January 23, 1998 the veteran was 
notified of the decision.

The written communication received from the veteran on 
February 8, 1999 was submitted with the reported specific 
intent of reopening a claim of entitlement to an increased 
rating for PTSD to include an informal claim of entitlement 
to a TDIU.  

In Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002), the 
Federal Circuit determined that the language of 38 C.F.R. § 
20.201 properly implemented 
38 U.S.C. § 7105, and that assuming that the [claimant] 
desired appellate review, meeting the requirement of § 20.201 
was not an onerous task.  This ruling upheld 38 C.F.R. § 
20.201 (2003), the VA regulation that defines what 
constitutes a proper notice of disagreement.

38 U.S.C.A. § 7105 specifies five elements for a NOD, 
including that it must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(AOJ) (§ 7105(d)(2)); (2) be filed in writing (§ 7105(b)(1), 
(b)(2)); (3) be filed with the AOJ (§ 7105(b)(1)); (4) be 
filed within one year after the date of mailing of notice of 
the RO decision (§ 7105(b)(1)); and (5) be filed by the 
claimant or the claimant's authorized representative (§ 
7105(b)(2)).  The only content requirement is an expression 
of "disagreement" with the decision of the RO.  Id.

No NOD was received at the M&ROC during the one-year period 
following the mailing of the January 23, 1998 notification of 
the denial of entitlement to an increased evaluation for 
PTSD.  The Board recognizes that at the time the veteran 
reopened his current claim for an increased evaluation for 
PTSD on July 8, 1998, he believed that his military 
experiences still affected his life and precluded him from 
engaging in gainful employment.  

The veteran's private attorney/representative's argument 
fails in light of the laws and regulations requiring a timely 
filing of an NOD from the December 1997 M&ROC rating 
decision.  The record is absent any specific claim of clear 
and unmistakable error in the December 1997 M&ROC rating 
decision.  Accordingly, such rating decision is final.  38 
U.S.C.A. § 7105(a)-(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2003).

In reviewing the evidence of record it is apparent that the 
veteran's PTSD preexisted active service and initially 
stemmed from childhood abuse.  Service connection for PTSD 
was granted based upon aggravating traumatic events in active 
service.  The level of preservice PTSD disability at entry 
therein is not shown to be other than noncompensable.  

The Board notes that the competent and probative evidence 
shows that both VA and private medical professionals 
including psychiatrists and therapists have essentially 
pointed out that a difficult question in the veteran's case 
was measuring the impact of his past childhood abuse on his 
current PTSD disability.  

Some medical professionals have estimated that his PTSD 
primarily was influenced by his past childhood experiences as 
opposed to trauma in service.  Other medical professionals 
appear to suggest the presence of chronic and severe PTSD 
influenced by traumatic events in service.  

In reviewing the veteran's current claim the Board notes that 
during the present appeal period the M&ROC granted an 
increased evaluation of 70 percent for PTSD and a TDIU 
effective September 1, 1999, the date of a VA psychiatric 
evaluation report interpreted as first demonstrating an 
increase in PTSD disability, and that PTSD primarily 
precluded the veteran from engaging in substantially gainful 
employment.

Importantly the Board notes that for the period between June 
6, 1998 and August 31, 1999, the probative and competent 
evidence of record is similar in content to evidence received 
on and after September 1, 1999.

That is, with the application of reasonable doubt in favor of 
the veteran, the competent and probative medical evidence of 
record shows that PTSD is manifested by symptomatology which 
more nearly approximates no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

Accordingly, the Board notes in view of the relative 
equipoise nature of the evidence discussed above, the ongoing 
and persistent nature of symptoms associated with PTSD more 
nearly approximate the criteria warranting a 70 percent 
evaluation for the period from June 6, 1998, to August 31, 
1999.  

Moreover, the record shows that the veteran requested no more 
than a schedular 70 percent evaluation for PTSD.  In any 
event, the evidentiary record did not show that the veteran 
was totally disabled due to social and industrial impairment 
as detailed in the criteria for a 100 percent evaluation 
under the revised criteria for rating psychiatric 
disabilities.


Entitlement to a TDIU prior to September 1, 1999

The Board notes that 38 C.F.R. § 4.16(b) applies only where a 
claimant is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  As noted in Kellar v. Brown, 6 Vet. App. 156, 
161 (1994), entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) and a total rating under § 4.16(b) are 
based on different factors, the evidence must show that the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.

The extensive competent and probative medical evidence 
including VA vocational and rehabilitation counseling records 
show that the veteran is precluded from to securing and 
following a substantially gainful occupation primarily due to 
PTSD.  He noted last working as a schoolteacher on a full-
time basis on June 5, 1998.  Any subsequent part-time 
janitorial employment has been considered marginal at best 
and may not be considered as gainful employment.  

The Board notes that during the present appeal period the 
M&ROC granted entitlement to a TDIU effective September 1, 
1999, the date of a VA psychiatric evaluation report 
interpreted as first demonstrating an increase in PTSD 
disability and that PTSD primarily precluded the veteran from 
engaging in substantially gainful employment.

Importantly, the Board notes that for the period between June 
6, 1998 and August 31, 1999, the probative and competent 
evidence of record is similar in content to evidence received 
on and after September 1, 1999.

In resolving reasonable doubt in favor of the veteran, the 
Board notes that for the period between June 6, 1998 and 
August 31, 1999, the probative and competent evidence of 
record shows that the veteran was precluded from engaging in 
substantially gainful employment primarily due to PTSD.  


ORDER

Entitlement to a 70 percent schedular evaluation for PTSD is 
granted, effective from June 6, 1998, subject to the 
governing criteria applicable to the payment of monetary 
awards.

Entitlement to a TDIU is granted, effective June 6, 1998, 
subject to the governing criteria applicable to the payment 
of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



